—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Polizzi, *305J.), dated October 1, 1998, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The plaintiff Jacqueline Rodriguez Marrero, a New York City police officer, was allegedly injured while on duty on September 22, 1992. The plaintiffs commenced this action on December 22, 1994, pursuant to the revival provisions of General Municipal Law § 205-e, as amended in 1994. By their terms, the revival provisions of the 1994 amendment to General Municipal Law § 205-e apply to the instant action, which was “commenced on or before [June 30, 1995]” (Schiavone v City of New York, 92 NY2d 308, 314; Giblin v City of New York, 267 AD2d 127; see also, Dittrich v West 107th St. Assocs., 205 AD2d 313). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.